Citation Nr: 1031884	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-12 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran did not request a hearing before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses a need for further development 
prior to appellate review of the Veteran's claims.  Specifically, 
having reviewed the record of evidence, the Board finds that the 
Veteran should be afforded an additional VA audiological 
examination to determine the nature and etiology of his hearing 
loss and tinnitus.  

Reviewing the record of evidence, service personnel records 
indicate that the Veteran's Military Occupational Specialty (MOS) 
during service was that of a construction equipment specialist.   

In a September 1964 service enlistment examination report, pure 
tone thresholds, in decibels, were as follows:





HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
-5
-5
(not 
recorded)
5
n/a
LEFT
0
-5
(not 
recorded)
10
n/a


In a May 1968 service pre-discharge medical examination report, 
an audiological evaluation reported that pure tone thresholds, in 
decibels, were as follows:





HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
15
10
10
20
14
LEFT
0
0
15
20
9

In subsequent July 1968 service treatment records, the Veteran 
reported experiencing progressive hearing loss since 1964, the 
year of his entrance into service, in his right ear.  The record 
indicates that the Veteran underwent three audiological 
examinations at that time.  Upon initial testing, pure tone 
thresholds, in decibels, were as follows:





HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
70
75
78
80
76
LEFT
0
-5
10
20
6

Upon retesting of the right ear, pure tone thresholds, in 
decibels, were as follows:





HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
10
5
15
20
13

Upon a subsequent re-examination of both ears, pure tone 
thresholds, in decibels, were as follows





HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
-5
0
10
20
6
LEFT
0
-5
5
20
4

In his conclusions, the examiner stated that the Veteran 
attempted to exaggerate the hearing loss in his right ear on the 
first and second tests.  The examiner noted that the Veteran had 
good pure tone threshold bilaterally through 4000 cycles.  

Reviewing the post-discharge evidence of record, a May 2006 
private treatment record included the results of an audiological 
examination, indicating hearing loss.  In a December 2006 VA 
audiological examination report, the Veteran reported 
experiencing hearing difficulties in both ears that had developed 
gradually over the years.  He denied having experienced ear 
infections, ear surgery, or a severe head injury.  He stated that 
he was exposed to heavy machinery noise during service and to 
truck noise during his post-service employment.  He indicated 
that he had experienced tinnitus for over thirty years.  
Currently, the tinnitus was bilateral, constant, and severe, 
interfering with sleep, communication, and hearing.  An 
audiological evaluation reported that pure tone thresholds, in 
decibels, were as follows:





HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
25
30
50
60
41
LEFT
25
35
65
75
50

The examiner found that speech recognition testing, performed 
with the Maryland CNC word list, revealed speech recognition 
ability of 92 percent in the right ear and of 88 percent in the 
left ear.  The examiner diagnosed mild to moderately severe 
sensorineural hearing loss in the right ear, mild to severe 
sensorineural hearing loss in the left ear, and tinnitus.  After 
a review of the claims file, the examiner stated that it was his 
opinion that the Veteran's bilateral hearing loss and tinnitus 
were less likely than not caused by or due to exposure to noise 
while in service.  In explaining this conclusion, the examiner 
noted that the Veteran's May 1968 discharge physical examination 
report indicated normal pure-tone thresholds from 500 through 
6000 hertz in both ears at the time.  

While the conclusions of a physician are medical conclusions that 
the Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical evidence 
and is not compelled to accept a physician's opinion.  See Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  Having reviewed the 
December 2006 VA medical examination report, the Board notes that 
the VA examiner properly interviewed the Veteran and performed 
audiological testing in accordance with 38 C.F.R. § 4.85 (2009).  
However, in determining whether the Veteran's hearing loss and 
tinnitus were related to service, the Board finds that the 
examiner did not consider all the evidence in the claims file 
prior to reaching his conclusion.  Specifically, in explaining 
why the Veteran's hearing loss and tinnitus disorders were not 
related to service, the examiner merely stated that the Veteran's 
May 1968 service discharge physical examination report indicated 
normal pure-tone thresholds from 500 through 6000 hertz in both 
ears at the time.  However, in doing so, the examiner did not 
note the subsequent July 1968 service treatment records 
indicating in-service complaints of right ear hearing loss nor 
the contemporaneous hearing tests.  As the examiner apparently 
did not consider the Veteran's in-service complaints of hearing 
loss and all the tests performed during service in reaching his 
conclusion, the Board finds his opinion to lack probative value 
in this matter.  Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(finding that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion").  Therefore, the Board 
finds the Veteran should be provided with an additional VA 
audiological examination.  As the Veteran worked as a 
construction equipment specialist during service, the examiner is 
to presume that the Veteran was exposed to noise during service.  
Following an interview with the Veteran, all appropriate tests, 
and a thorough review of the claims file, the examiner is to 
opine whether it is at least as likely as not that the Veteran's 
respective bilateral hearing loss and tinnitus disorders are 
related to service.  In his report, the examiner should note 
reviewing all of the Veteran's service treatment records, to 
include the July 1968 hearing tests and the service examiner's 
notations related to that test.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request that the 
Veteran identify the names, addresses, and 
approximate dates of treatment for all VA and 
non-VA health care providers who provided 
treatment for his bilateral hearing loss and 
tinnitus since December 2006, the date of the 
last hearing examination on file.  After 
securing the necessary releases, the AMC/RO 
should attempt to obtain copies of pertinent 
treatment records identified by the 
appellant.  

2.  After completion of the foregoing, the 
AMC/RO should schedule the Veteran for a VA 
audiological examination.  It is imperative 
that the claims file be made available to the 
examiner for review in connection with the 
examination.  All audiological findings, 
including speech recognition scores using the 
Maryland CNC Test, should be reported.  If 
current hearing loss is shown, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
such hearing loss disability is causally 
related to the Veteran's active duty service, 
including presumed noise exposure during 
service.  The examiner should note that noise 
exposure during service is to be presumed.  
The examiner should also offer an opinion as 
to whether it is at least as likely as not (a 
50% or higher degree of probability) that any 
tinnitus is causally related to the Veteran's 
active duty service.  All opinions and 
conclusions expressed must be supported by a 
complete rationale in a report.  In writing 
his or her report, the examiner should note 
having reviewed the claims file, to include 
all related service treatment records, 
including the July 1968 hearing tests and the 
service examiner's comments related to that 
hearing test. 

3.  After completion of the foregoing and all 
other necessary development, the AMC/RO 
should re-adjudicate the claims.  If the 
benefits sought remain denied, the Veteran 
and his representative must be furnished an 
SSOC and be given an opportunity to submit 
written or other argument in response before 
the claims file is returned to the Board for 
further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


